Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on 7/31/2020.

Allowable Subject Matter
Claim 1 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the structure as claimed: “...a first transmission gate, a second transmission gate, a third transmission gate, a fourth transmission gate, a fifth transmission gate, a sixth transmission gate, a seventh transmission gate,  a first capacitor, a second capacitor, a third capacitor, a fourth capacitor, a load capacitor, a first resistor, a second resistor, a third resistor, a fourth resistor, a first PMOS tubes, a second PMOS tube a first NMOS tubes and a second NMOS tube; wherein an input terminal of the first transmission gate is connected to a voltage input terminal, an output terminal of the first transmission gate is connected to an anode of the first capacitor a control terminal anode of the first transmission gate is connected to a first clock signal anode, and a control terminal cathode of the first transmission gate is connected to a first clock signal cathode….and a cathode of the fourth capacitor is grounded; an anode of the third resistor is connected to the source of the first PMOS tub” in combination with the additionally claimed features, as are claimed by the Applicant.

	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4641130, Mastroianni; Anthony R. discloses an Analog-to-digital converter with scaling of input signal.
US 4831381, Hester; Richard K. discloses a charge redistribution A/D converter with reduced small signal error.
US 7741981, Wan; Ho Ming Karen et al. discloses a dual-use comparator/op amp for use as both a successive-approximation ADC and DAC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KYLE J MOODY/
Primary Examiner, Art Unit 2838